Citation Nr: 1332522	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-10 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for a hearing loss disability.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for the service-connected posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling from May 27, 2008, and rated as 50 percent disabling from December 9, 2009.  

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, in pertinent part, the RO denied claims of service connection for hearing loss, tinnitus, and hypertension; and, granted service connection for diabetes mellitus with an initial 10 percent disability rating assigned from May 27, 2008, and granted service connection for PTSD and assigned an initial 30 percent rating effective from May 27, 2008.  

The Veteran timely appealed the denials of service connection for hearing loss, tinnitus and hypertension; and, the initial 30 percent disability rating assigned following the grant of service connection for PTSD.  

In an October 2012 rating decision, the RO increased the disability rating for the service-connected PTSD to 50 percent, effective from December 9, 2009.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Veteran testified at a personal hearing in July 2013 before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript is in the Veteran's Virtual VA electronic claims file and has been reviewed.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file, irrelevant to the issues on appeal, or are separately identified and summarized below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, hearing loss, and tinnitus; and, seeks a higher disability rating for the service-connected PTSD, rated as 30 percent disabling from May 27, 2008 and rated as 50 percent disabling from December 9, 2009.  Finally, the Veteran seeks a TDIU.

Regarding the claim of service connection for hypertension, the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus.   According to a September 2008 VA examination report, the onset of the Veteran's diabetes was noted on a routine admission physical examination in the VA Hospital in February 2008 without an antecedent history.  The examiner also noted that the Veteran had been hypertensive for the three years prior to the September 2008 examination.  Based on these findings, the hypertension predated the diabetes mellitus.  In addition, the examiner found no evidence of diabetes mellitus or hypertension during service.  However, the examiner also stated any opinion as to whether the hypertension was directly due to the type 2 diabetes mellitus could not be resolved without resorting to mere speculation in the absence of proteinuria despite the Veteran's borderline azotemia with was multifactorial.  

A VA examiner in April 2010 was unable to locate the February 2008 hospital report referred to by the September 2008 examiner, and he found no other evidence upon which to base a diagnosis of diabetes mellitus at that time.  Subsequent glucose testing did, however, provide a basis for a diagnosis of diabetes mellitus, and the April 2010 examiner issued an addendum to the examination report indicating that it was at least as likely as not that the Veteran had diabetes based on the glucose testing.  In essence, the issue of whether a relationship exists between the hypertension and the diabetes mellitus remains unclear.  

Moreover, even if the hypertension were found to pre-date the diabetes mellitus, the Veteran can still establish service connection for hypertension if it is shown that the hypertension is aggravated by the service-connected diabetes mellitus.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  Moreover, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinions are bereft of any aggravation analysis.  No consideration was given to whether the claimed hypertension was aggravated (permanently worsened) by service-connected disability. As such, the medical opinions are inadequate.

In light of the foregoing, another examination is necessary to determine whether the Veteran's hypertension is secondary to, or is aggravated by, his service-connected diabetes.  

Regarding the Veteran's claims of service connection for hearing loss and tinnitus, the Veteran reports in-service noise exposure from heavy artillery fire, tanks, machine guns and mine explosions.  The Veteran denies any significant post-service noise exposure from his occupation as a plumber and also denies any post-service recreational noise.  The examiner in September 2008 opined that the Veteran's current hearing loss is unrelated to service because there was no finding in the service medical records of any complaints or findings of hearing loss or tinnitus during service.  

A private audiology report from May 2013 notes the Veteran's reports of military noise exposure and complaints of tinnitus for 40 years.  The examiner diagnosed severe bilateral hearing loss starting at 1000 Hz and opined that it was likely due to noise exposure.  The examiner provided no rationale for this opinion.  Both the VA and private opinions are inadequate.  

Importantly, with regard to the September 2008 VA opinion, even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The May 2013 private opinion is inadequate because the examiner provided no rationale for his opinion, there is no mention of the Veteran's post-service noise history.  Further, it is less probative because the opinion is not based on a review of the complete record, including the service treatment records.  Given the above inadequate medical opinions, another VA examination is necessary, in order to adequately address the likely etiology of the Veteran's hearing loss and tinnitus.  

Regarding the claim for an increased rating for the service-connected PTSD, the Veteran reports that he receives regular treatment at the Mesa Vet Center.  The claims file contains an April 2013 Vet Center memorandum from the Veteran's re-adjustment counselor noting that the Veteran had been in counseling since May 2008.  The memorandum describes the Veteran's symptoms but the actual clinical records of treatment/counseling are not associated with the claims file.  These records should be obtained because they may support the Veteran's contentions that a disability rating in excess of 30 percent is warranted prior to December 9, 2009 and/or a disability rating in excess of 50 percent from December 9, 2009 is warranted by showing that the Veteran's symptoms are worse than currently rated at any time during the period covered by this appeal.  

Also, the record reflects that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  The SSA records are not in the claims file and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

Finally, the Veteran asserts that he is unemployable due to service-connected disabilities.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)  (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for an increased rating for the service-connected PTSD and the claims of service connection.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims, including but not limited to, his records from the Mesa Vet Center dating back to May 2008.  Also, a review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  Properly notify the Veteran if any identified records are unavailable and further action to obtain them would be futile.  

2.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

3.  After all outstanding records are obtained, schedule the Veteran for a VA examination by a physician with appropriate expertise to ascertain whether any hypertension is due to or aggravated by service-connected disability (diabetes mellitus).  The claims files must be reviewed.  The physician should provide an opinion on the following:

* Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to or aggravated by service-connected diabetes mellitus).  Stated differently, is the Veteran's hypertension made worse as a result of the service-connected diabetes.  

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required-the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
4.  After all outstanding records are obtained, schedule the Veteran for a VA Compensation and Pension audiological examination to determine the nature, extent, onset and etiology of the Veteran's hearing loss and tinnitus.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that the Veteran's hearing loss and/or tinnitus is related to excessive noise exposure in service and/or had its onset during service.  In that regard, the examiner's attention is directed to credible reports of excessive noise exposure in service and a private audiologist's May 2013 opinion regarding the possibility of the in-service noise exposure as the cause of the current level of hearing loss.  The rationale for all opinions expressed should be provided.  

The examiner must keep in mind that even if a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  In this regard, the examiner should indicate if the Veteran has the type of hearing loss that is normally associated with acoustic trauma.

5.  After all outstanding records are obtained, schedule the Veteran for a VA examination by a psychiatrist to ascertain the current severity of his service-connected PTSD.  The claims files must be available for review and that review should be indicated in the examination report.  The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD, and how those symptoms affect the Veteran's occupational and social functioning, as well as their effect on his overall disability picture.  A Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  The examiner should also opine as to whether the current severity of the Veteran's PTSD symptoms are consistent with the symptoms in 2008; or, whether they have increased or lessened since that time, and to what degree.  A complete rationale for all opinions is required.  

6.  The record shows that the Veteran is not working and alleges that his service-connected disabilities may prevent him from obtaining gainful employment.  Advise the Veteran of the information and evidence that would substantiate his claim for entitlement to TDIU, including, but not limited to, his last date of employment, work history, employee records, statements from employers and any other corroborating information that would show unemployability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  

7.  After completion of the above development, and if necessary, obtain an opinion from an appropriate VA physician to determine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected PTSD, diabetes mellitus, peripheral neuropathy of all four extremities, and any other disabilities found to be service-connected, when considered together, render the Veteran unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered, and the fact that the Veteran may or may not have been retirement eligible at the time he stopped working is also not relevant in determining whether his service-connected disabilities are of such severity that it renders him unable to obtain or maintain gainful employment.  

8.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

